Title: From Alexander Hamilton to William Duer, [14 May 1785]
From: Hamilton, Alexander
To: Duer, William



My Dear Sir
[Westchester, New York, May 14, 1785]

I wrote you from Albany informing you that the Chancellor had given you till the first of June to bring into Court the money allowed to be due, to wit such part of the principle with interest at five ⅌ Cent as became due to 1776 and the residue of the principal which afterwards became due. I am doubtful whether that letter may not be delayed. I do not now recollect precisely the order but it is pretty nearly as I state and I would advise to write to Lansing for greater certainty. The Injunction continues in the mean time, and will continue if the money is brought in ’till the decision of the cause. I believe you will think this determination of the Chancellor a reasonable one; though I wish it could have been put upon a footing more convenient to You.
I congratulate you on your election. I hope you may not find yourself fettered by some of your Colleagues. Abilities like yours ought always to be employed for the public good; and I have no doubt this will be your object. When I left Albany there was every reason to believe, General Schuyler with all his friends (whose views correspond with yours) would be elected in exclusion of Ford, Adgate, Yates &c.
I remain   Affectionately   Yr. friend & servant
Alex Hamilton
Chester 14th May 1785
